DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites the limitations “the same number of samples”, “the chrominance component”, “the minimum and maximum pixel values”, and “the luminance component”.  There is insufficient antecedent basis for these limitation in the claim.

Claim 2 and 3 recite the limitations “the same number of samples”, “the chrominance component”, “the minimum and maximum pixel values”, “the pixels of luminance” and “the luminance component”.  There is insufficient antecedent basis for these limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se that is ineligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bross, et al., (From IDS: Bross: Versatile Video Coding (Draft 3, Version 9) Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 12th Meeting: Macao, CN, 3–12 Oct. 2018 in view of Ikai, (From IDS: US 2018/0109790).

Regarding claim 2: Bross teaches a moving picture decoding method for decoding encoded data, the moving picture decoding method comprising: 
a step B of setting a decoded luminance component of a prediction target block to the same number of samples as that of the chrominance component corresponding to the decoded luminance component of the prediction target block and generating a luminance reference signal [Bross, Page 94, 8.3.4.2.8 Specification of INTRA_LT_CCLM, INTRA_L_CCLM and INTRA_T_CCLM intra prediction mode teaches: Inputs to this process are:
– the intra prediction mode predModeIntra,
– a sample location ( xTbC, yTbC ) of the top-left sample of the current transform block relative to the top-left sample of the current picture,
– a variable nTbW specifying the transform block width,
– a variable nTbH specifying the transform block height,
– chroma neighbouring samples p[ x ][ y ], with x = −1, y = 0..2 * nTbH − 1 and x = 0.. 2 * nTbW − 1, y = − 1.
Output of this process are predicted samples predSamples[ x ][ y ], with x = 0..nTbW − 1, y = 0..nTbH − 1.
The current luma location ( xTbY, yTbY ) is derived as follows:
( xTbY, yTbY ) = ( xTbC << 1, yTbC << 1 )];
[Page 97, 7. The variables minY, maxY, minC and maxC are derived as follows: teaches: The variable minY is set equal to 1 << (BitDepthY) + 1 and the variable maxY is set equal to −1.
– If availT is equal to TRUE, the variables minY, maxY, minC and maxC with x = 0..nS − 1 are derived as follows:
– If minY is greater than pTopDsY[ x * xS ], the following applies:
minY = pTopDsY[ x * xS ] 
minC = p[ x * xS ][ −1 ]
– If maxY is less than pTopDsY[ x * xS ], the following applies:
maxY = pTopDsY[ x * xS ]
maxC = p[ x * xS ][ −1 ]
– If availL is equal to TRUE, the variables minY, maxY, minC and maxC with y = 0..nS − 1 are derived as follows:
– If minY is greater than pLeftDsY[ y * yS ], the following applies:
minY = pLeftDsY[ y * yS ]
minC = p[ −1 ][ y * yS ]
– If maxY is less than pLeftDsY[ y * yS ], the following applies:
maxY = pLeftDsY[ y * yS ] (8-152)
maxC = p[ −1 ][ y * yS ]]; 
[Page 98, 8. The variables a, b, and k are derived as follows: teaches: If numSampL is equal to 0, and numSampT is equal to 0, the following applies:
k = 0
a = 0
b = 1 << ( BitDepthC − 1)
– Otherwise, the following applies:
shift = ( BitDepthC > 8 ) ? BitDepthC − 9 : 0 
add = shift ? 1 << ( shift − 1) : 0 
diff = ( maxY − minY + add ) >> shift
k = 16]; 
a step E of obtaining a chrominance prediction signal by applying the linear prediction model based on the linear prediction parameter to the luminance reference signal [Page 98, (8-161) teaches: div = ( ( maxC − minC ) * ( Floor( 232 / diff ) − Floor( 216 / diff ) * 216 ) + 215 ) >> 16].
However, it does not appear that Bross explicitly teaches a step F of adding the chrominance prediction signal and the chrominance residual signal to generate a reconstructed chrominance signal.
a step G of setting an upper limit for a magnitude of the linear prediction parameter, 
wherein in the step C, the decoded luminance component adjacent to the decoded luminance component of the prediction target block is set to the same number of samples as that of the chrominance component corresponding to the decoded luminance component of the 
In a related field of endeavor, Ikai teaches a step F of adding the chrominance prediction signal and the chrominance residual signal to generate a reconstructed chrominance signal [¶0116 teaches: The LM second parameter derivation unit 310415 derives a second parameter a2 with a following formula by a difference between the sum XX of the squares of the pixel values of the adjacent luminance images and a square of the sum X of the pixel values of the adjacent luminance images.].
a step G of setting an upper limit for a magnitude of the linear prediction parameter [¶0120 teaches: The LM first parameter clip unit 3104161 limits the first parameter a1 according to magnitude of the second parameter a2.], 
wherein in the step C, the decoded luminance component adjacent to the decoded luminance component of the prediction target block is set to the same number of samples as that of the chrominance component corresponding to the decoded luminance component of the prediction target block, and the pixels having the minimum and maximum values of the luminance component are specified respectively.
Ikai also teaches a step A of decoding the encoded data [¶0012 teaches: decoding image regions] to obtain a chrominance residual signal [¶0198 teaches: The inverse quantization/inverse DCT unit 311 outputs the decoding residual signal, which is calculated, to the addition unit 312 and the residual storage unit 313.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikai’s teaching of clipping or limit setting for an upper limit of the magnitude of a linear prediction parameter into [Ikai, Advantageous Effects of Invention]

Regarding claim 1: the claim is merely a device to carry out the method of claim 2. Ikai teaches a device [The invention has been made in view of above points, and provides an image decoding device, ¶10]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 3: the claim is merely a program used in a moving picture decoding device configured to carry out the method of claim 2. Ikai teaches a program [an image decoding program, ¶10]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Loce et al., (CA-2488029) teaches spectrally encoding images; and
Mertens, (WO 2014/128586) teaches improved HDR image encoding and decoding.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/Primary Examiner, Art Unit 2485